UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
AIR TRANSPORT ASSOCIATION           )
OF AMERICA, INC., et al.,           )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                 Civil Action No. 16-0919 (PLF)
                                    )
UNITED STATES DEPARTMENT            )
OF AGRICULTURE, et al.,             )
                                    )
            Defendants.             )
____________________________________)


                               FINAL ORDER AND JUDGMENT

                For the reasons stated in the Opinion issued this same day, it is hereby

                ORDERED that Plaintiffs’ Motion for Summary Judgment [Dkt. No. 61] is

DENIED; it is

                FURTHER ORDERED that Defendants’ Motion for Summary Judgment [Dkt.

No. 63] is GRANTED; and it is

                FURTHER ORDERED that judgment is entered for Defendants on Count III.

Judgment having previously been entered for Defendants on Counts I, II, and IV on

March 28, 2018, this is a final appealable order. See FED. R. APP. P. 4(a).

                SO ORDERED.



                                                        /s/
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge

DATE: March 26, 2021